DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species 18 (Fig. 35) in the reply filed on 04/05/21 is acknowledged.  The traversal is on the ground(s) that claim 17 shares certain similar features to claim 1 and Fig. 35 is applicable to both claims 1 and 17.  This is found persuasive, therefore, claims 1-30 being examined in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Nowhere in the original specification describes the limitation that the hardware processor is configured to execute the specific computer-executable instructions to stop the delivery of therapy based at least partially on the detected device condition, as required in claim 24. The para [0412] of the original specifications states that: if it is demined that the underlying condition is not sufficient to stop therapy (e.g. stop delivery of insulin)... In some cases, the fault may not be fault of the device, but may be indicative of required maintenance (e.g. recharge battery indicator, order more medicament indicator, etc.).  The condition may be annunciated to the user with appropriate instructions (e.g. call manufacturer for replacement medicament or parts) for addressing the fault or issue.   Examiner acknowledges that the system or processor is stop therapy in underlying condition, but does not execute the specific-computer-executable instructions of how to stop the delivery of therapy, as required in claim 24. Examiner also acknowledges that the processor provides instruction such as call manufacture for replacement medicament or parts, but does not mention that providing instructions to stop the therapy, as required in claim 24. 
For examining purpose, Examiner interprets that: the hardware processor is configured to stop the delivery of therapy based at least partially on the detected device condition. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the variable time periods increase or decrease as time from an initial non-critical malfunction alert increases” is vague.  Examiner does not quite understand what Applicant means with respect to the limitation above.  Can Applicant provide an example? Does Applicant meant that that when the non-critical malfunction alert is repeated at variable time periods, wherein the variable time period increase (time length increase or longer time) or decrease (time length decrease or shorter time) from an initial non-critical malfunction alert?
For examining purpose, Examiner interprets that when the non-critical malfunction alert is repeated at variable time periods, wherein the variable time period increase (time length increase or longer time) or decrease (time length decrease or shorter time) from an initial non-critical malfunction alert.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14, 17-19, 23-25 & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (US 2014/0180711).
Regarding claim 1, Kamen discloses a computer-implemented method of managing a non-critical malfunction in an ambulatory medical device configured to deliver therapy to a subject, the method comprising: 
by a processor (see abstract, a processor in communication with a display) of the ambulatory medical device, 
detecting a device condition (e.g. see Table 2, pages 25-26, or occlusion, or low battery shown in Fig. 242) of the ambulatory medical device; 
determining that the device condition (e.g. low battery) does not satisfy a set of normal operating parameters for the ambulatory medical device (e.g. the condition does not satisfy is at 120 minutes or less than 120 minutes of battery capacity remaining device alerts a low priority and considered as not satisfy of set of normal operating parameters, see block 3060 in Fig. 198. It is noted that the battery capacity is greater than 120 minutes that considered as satisfy of set of normal operating parameter);
determining that the device condition satisfies a set of minimum operating parameters (e.g. if the battery capacity is more than 120 minutes), wherein the set of minimum operating parameters (e.g. depending on length of each treatment, for example: battery capacity is at least or more than 120 minutes, or at 5 minutes of battery capacity remaining, see block 3082 in Fig. 198) are sufficient to permit delivery of therapy by the ambulatory medical device to the subject; and 
responsive to determining that the device condition does not satisfy the set of normal operating parameters (e.g. the device provides alert when 120 minutes of battery capacity remain, para [1145-1146]) and determining that the device condition satisfies the set of minimum operating parameters:
maintaining the delivery of therapy by the ambulatory medical device to the subject (e.g. the delivery of therapy still happens until the device power off in step 3090 in Fig. 198); and
generating a non-critical malfunction alert (by displaying the warning as shown in block 3660 in Fig. 242) based at least in part on the device condition, wherein the non-critical malfunction alert enables a user to determine the device condition, wherein the non- critical malfunction alert is dismissible by the user (by pressing button 3662 in Fig. 242), and wherein the generating of the non-critical malfunction alert is scheduled to repeat on a particular schedule (e.g. the alert generated when the amount of battery capacity remaining drops to 30 mins, 15 mins, 10 mins, and re-alert every 2 mins, see para [1146-1147]) until an alert modification condition occurs (e.g. until user plugs in device and low battery alert is clear, see blocks 3066, 3080 in Fig. 198; or user plugs in device and re-starts therapy, block 3092 in Fig. 198, also see para [1146-1148).  
Regarding claims 2-3, wherein the ambulatory medical device is a medicament pump, para [0073]; wherein the medicament pump comprises a counter-regulatory agent pump (e.g. DOPamine agent, as shown in Fig. 242).  
Regarding claim 6, further comprising annunciating the non-critical malfunction alert using an annunciation pattern (e.g. the alarm alert is generated when the amount of battery capacity remaining drops to 30 mins, 15mins, 10 mins, and then re-alert every 2 mins, para [1146-1147]) that depends on at least one of the detected device condition that triggered the generation of the non-critical malfunction alert or a number of times (alarm alerts generated in 30 mins, 15 mins, 10 mins and re-alert every 2 mins) the non-critical malfunction alert has been generated on the ambulatory medical device.  
Regarding claim 7, wherein the delivery of therapy is stopped based, at least partially, on the detected device condition, (device powers off, see block 3090 in Fig. 198, also see para [1146], the alarm may cause the device to stop delivering the therapy. In such embodiment, the user interface of the device may indicate that device has stopped administering the therapy).
Regarding claim 8, wherein the non-critical malfunction alert is repeated periodically (e.g. the alert is generated when the amount of battery capacity remaining drops to 30 mins, 15mins, 10 mins, and then re-alert every 2 mins, para [1146-1147]).  
Regarding claim 9, as best as understood, wherein the non-critical malfunction alert is repeated at variable time periods, (e.g. the alert is generated when the amount of battery capacity remaining drops to 30 mins, 15mins, 10 mins, and then re-alert every 2 mins, para [1146-1147]) wherein the variable time periods decrease as time (from 120 mins, to 30 mins, 15 mins, 10 mins and every 2 mins) from an initial non-critical malfunction alert increases (or more serious or more priority).  For example: the 120mins of battery capacity from initial non-critical malfunction alert is less serious than the battery capacity almost drain out).
Regarding claim 10, wherein the non-critical malfunction alert is repeated at time periods that change during the day based on time of day.   It is noted that (e.g. the alert is generated when the amount of battery capacity remaining drops to 30 mins, 15mins, 10 mins, and then re-alert every 2 mins, para [1146-1147].  In other words, the repeated at time periods can happen anytime).  
Regarding claim 11, wherein the alert modification condition comprises a change in the detected device condition (e.g. user plugs in device, block 3066 in Fig. 198, or low battery alert is cleared in block 3080 in Fig. 198, or the device asks if the user would like to resume the therapy (in block 3098) which was being administered prior to the device powering down, para [1147]).  
Regarding claim 14, wherein generating the non-critical malfunction alert comprises providing instructions for correcting a device malfunction (e.g. the alarm may include instructions to plug in the medical device which are displayed on the user interface of the device, para [1147]).  
Regarding claim 17, Kamen discloses an ambulatory medical device configured to provide therapy to a subject, the ambulatory medical device comprising: a memory (to store all the data or parameters) configured to store specific computer-executable instructions; a hardware processor (see abstract, a processor in communication with a display) in communication with the memory and configured to execute the specific computer-executable instructions to at least: 
Note: the term “at least” that does not require all the requirements a-d below such that: a) detect a device condition...; b) determine that the device condition does not satisfy...; c) determine that the device condition satisfies...; d) responsive to determining that the device condition satisfies...  For example: the prior art does not need to read all the conditions a-d above.  If the prior art reads one of the conditions of a-d, then the prior art reads the claimed invention.
In this case, Kamen discloses that: detect a device condition (battery capacity status, para [1145]) of the ambulatory medical device;
Determine that the device condition does not satisfy (when the battery capacity is at 120 mins or less, para [1145]) a set of normal operating parameters (when the battery capacity is more than 120 mins) for the ambulatory medical device;
Determine that the device condition satisfies a set of minimum operating parameters (when battery capacity is more than 120 mins), wherein the set of minimum operating parameters are sufficient to permit delivery of therapy by the ambulatory medical device to a subject; and
Responsive to demining that the device condition satisfied the set of minimum operating parameters, the hardware processor is further configured to execute the specific computer-executable instructions to at least:  
Note: the term “at least” that does not require all the requirements d1-d2 below such that: d1) maintain the delivery of therapy...; d2) generate a user alert based at least in part of the device condition... For example: the prior art does not need to read all the conditions d1-d2 above.  If the prior art reads one of the conditions of d1 or d2, then the prior art reads the claimed invention.
In this case, Kamen further discloses that: maintain the delveiry of therapy by the ambulatory medical device to the subject; and
Generate a user alert based at least in part on the device condition (low battery), para [1146], wherein the user alert enables a user to determine the device condition of the ambulatory medical device, wherein the user alert is dismissible by the user (via button 3662 in Fig. 242, or Fig. 244), and wherein the user alert is schedule to repeat on a particular schedule (e.g. 60 mins, 30 mins, 15 mins, 10 mins and every 2 mins of the battery capacity remain, para [1145-1147]) until alert modification condition occurs (when the user plugs in device and low battery alert is cleared, see steps 3066, 3080 in Fig. 198).
Regarding claims 18-19, wherein the ambulatory medical device is a medicament pump, para [0073]; wherein the medicament pump comprises a counter-regulatory agent pump (e.g. DOPamine agent, as shown in Fig. 242).  
Regarding claim 23, wherein a user alert type (low, medium or high priority) at a given time (at 5 mins, or every 2 mins of battery life remaining or the given time can be 0 mins of battery life remaining) depends on the detected device condition that triggered the generation of the user alert and/or the number of times (at 120 mins, 60 mins, 30 mins, 15 mins, 10 mins, and then every 2 mins of battery life remaining) the user alert has been generated before the given time (of 5 mins or every 2 mins or until 0 mins of battery life remaining).  For example: when the battery capacity is at 120 mins remain, the alert at a low priority, see stop 3060 in Fig. 198; and at 30, 15, 10 mins of battery capacity remaining, the device alert is at medium priority until the user acknowledges alert, then the alert de-escalates low priority, see step 3074, 3076, 3078 in Fig. 198.  At 5 mins of battery capacity, the alert is at medium priority, and this alert cannot be acknowledges and de-escalates, step 3082, and the device alerts in every 2 mins, until the user takes an action of plugging in the device.
Regarding claim 24, wherein the hardware processor is configured to execute the specific computer-executable instructions to stop the delivery of therapy based at least partially on the detected device condition (device powers off, see block 3090 in Fig. 198, also see para [1146], the alarm may cause he device to stop delivering the therapy. In such embodiment, the user interface of the device may indicate that device has stopped administering the therapy).
Regarding claim 25, wherein the alert modification condition comprises a change in the detected device condition (by the user take an action of plug in the device, step 3066 in Fig. 198).  
Regarding claim 28, wherein generating the user alert comprises generating a display of instructions (e.g. instructions to plug in the medical device which are displayed on the user interface of the device, para 1147]) for resolving the detected device condition.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 15, 20-22 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2014/0180711).
Regarding claims 4 and 20, as discussed in claims 1 and 17 above, the abnormal condition (low battery) and wherein at least some of the set of minimum operating parameters (less than 120 mins of battery capacity remaining device) are set up by the device.  Therefore, a person skilled in the art would recognize that provided by a manufacturer of the ambulatory medical device or the subject or healthcare provider.  
Regarding claims 5 and 21-22, it is well-known in the medical art that wherein at least some of the set of normal operating parameters (e.g. bolus amount or bolus schedule or the battery capacity is greater than 120 mins) are provided by a healthcare provider, the subject or an authorized user.  For example: in some devices, they only allow the healthcare provider or an authorized user to set up the minimum or normal operating parameter.
Regarding claims 15 and 29, in response to determining that the device condition does not satisfy (if the battery capacity is at or less than 120 mins) the set of normal operating parameters (when the battery capacity is greater than 120 mins) for ambulatory medical device, the delivery of therapy by the ambulatory medical device to the subject is maintained at a normal rate.  For example: when the battery capacity contains 120mins left, and the therapy is last about 30mins, in that case, a person skilled in the art would recognize that there is no worry to stop or reduce the therapy rate when the battery capacity has long enough to cover the therapy in 30 mins.  Therefore, the therapy should be maintained at a normal rate. 

Claims 1-5, 8, 11, 15-23, 25, 28-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Christenson et al. (US 2020/0121849).
Regarding claim 1, Christenson discloses a computer-implemented method of managing a non-critical malfunction in an ambulatory medical device configured to deliver therapy to a subject, the method comprising: 
by a processor 124 (Fig. 3) of the ambulatory medical device 102; 
detecting a device condition (status a medicament volume in the reservoir 116, para [0080]) of the ambulatory medical device 102; 
determining that the device condition does not satisfy (e.g. low or empty reservoir) a set of normal operating parameters (e.g. predefined tolerance/threshold, para [0080, 0082]) for the ambulatory medical device (for example: the low or empty reservoir is considered as an unsatisfied condition); 
determining that the device condition satisfies a set of minimum operating parameters (at predefined tolerance/threshold, para [0080, 0082]), wherein the set of minimum operating parameters are sufficient to permit delivery of therapy by the ambulatory medical device to the subject (e.g. it is noted that the programmer 108 can calculate or update an expected medicament volume based on the programmed pump parameters, which can include the infusion rate and timing since the last refill procedure, para [0080]); and 
responsive to determining that the device condition does not satisfy the set of normal operating parameters and determining that the device condition satisfies the set of minimum operating parameters:
maintaining the delivery of therapy by the ambulatory medical device to the subject (e.g. the pump rate of the medicament pump 118 can be automatically adjusted; or manually adjusted by caregiver or user, para [0081]. Therefore the delivery of therapy still happens during this time); and
generating a non-critical malfunction alert (e.g. low-level alert, para [0080, 0082]) based at least in part on the device condition, wherein the non-critical malfunction alert (e.g. low-level alert, para [0080, 0082]) enables a user to determine the device condition, wherein the non- critical malfunction alert is dismissible by the user (e.g. when the low-level alert to the user, a person skilled in the art would recognize that the user prepares to refill the volume or to replace the reservoir to dismiss the non-critical malfunction alert); and 
wherein the generating of the non-critical malfunction alert is scheduled to repeat on a particular schedule until an alert modification condition occurs (e.g. the pump 102 or programmer 108 can calculate or update an expected medicament volume based on the programmed pump parameters, which can include the infusion rate and timing since the last refill procedure, ..., the medicament delivery system 100 can suggest one or more windows for scheduling of one or more future refill procedure... The medicament delivery system can further utilize predictive algorithms for estimating a medicament level within the medicament reservoir 116 and the approximate date or time in medicament low-level alert, para [0080]).  
Regarding claims 2-3, wherein the ambulatory medical device is a medicament pump, wherein the medicament pump comprises a counter-regulatory agent pump.  
Regarding claims 4-5, wherein at least some of the set of minimum operating parameters are provided by a manufacturer of the ambulatory medical device, a healthcare provider, the subject, or an authorized user  (e.g.as mentioned in para [0080] above, the pump or the programmer can determine the low-level volume alert, therefore, a person skilled in the art would recognize that at least some of the set of minimum operating parameters are provided by a manufacturer of the ambulatory medical device, a healthcare provider, the subject, or an authorized user.  That is depending on the software or programming of the device system).   Furthermore, a person skilled in the art would recognize that the set of normal operating parameter can be provided/set up by healthcare provider, or the subject or an authorized user. 
Regarding claim 8, wherein the non-critical malfunction alert is repeated periodically (para [0080], the pump 102 or programmer 108 can calculate or update an expected medicament volume based on the programmed pump parameters, which can include the infusion rate and timing since the last refill procedure. ... if the difference in medicament volume exceeds the predefined tolerance, the medicament delivery system 100 can suggest one or more windows for scheduling of one or more future refill procedures. In one embodiment, the medicament delivery system 100 can further utilize predictive algorithms for estimating a medicament level within the medicament reservoir 116 and the approximate date or time in which a medicament low-level alert is likely to be triggered).  
Examiner note: It is noted that the future scheduling for refill procedures (equivalent to non-critical malfunction of running low of the drug) is considered as repeated periodically. 
Regarding claim 11, wherein the alert modification condition comprises a change in the detected device condition (e.g. a user takes an action of replacing a new reservoir or refilling volume). 
Regarding claim 15, Christenson discloses that when the low volume indicated, the pump rate can be slowed, para [0081-0082]; however, in some of certain treatment, it needs right amount of the drug, and since the pump rate can be manually adjusted, para [0081].  A person skilled in the art would recognize that the delivery of therapy by the medical device to the subject can be maintained at normal rate, for intended use purpose for certain treatment.  In addition, although the low volume indicated, but if it depends on certain delivery therapy, for example: if the short delivery therapy treatment that is fully covered or enough amount the drug left in the reservoir.  A person skilled in the art would recognize that there is no reason to stop or reduce the delivery rate during the treatment.  
Regarding claim 16, wherein, in response to determining that the device condition does not satisfy the set of normal operating parameters for the ambulatory medical device, the delivery of therapy by the ambulatory medical device to the subject is maintained at a minimum rate (e.g. if the measured volume is less than the expected volume, the pump rate can be slowed (reduced) in proportion to the difference, para [0081]; the pump rate can be adjusted manually or automatically in slower rate, para [0082].  
Regarding claim 17, Christenson discloses an ambulatory medical device 102 configured to provide therapy to a subject, the ambulatory medical device comprising: a memory 126 (Fig. 3) configured to store specific computer-executable instructions; and a hardware processor 124 (Fig. 3) in communication with the memory and configured to execute the specific computer-executable instructions to at least: 
Note: the term “at least” that does not require all the requirements a-d below such that: a) detect a device condition...; b) determine that the device condition does not satisfy...; c) determine that the device condition satisfies...; d) responsive to determining that the device condition satisfies...  For example: the prior art does not need to read all the conditions a-d.  If the prior art reads one of the conditions of a-d, then the prior art reads the claimed invention.
In this case, Christenson discloses that: detect a device condition (status a medicament volume in the reservoir 116, para [0080]) of the ambulatory medical device 102; 
determine that the device condition does not satisfy (e.g. low or empty reservoir) a set of normal operating parameters (e.g. predefined tolerance/threshold, para [0080, 0082])  for the ambulatory medical device (for example: the low or empty reservoir is considered as an unsatisfied condition); 
determine that the device condition satisfies a set of minimum operating parameters  (at predefined tolerance/threshold, para [0080, 0082]), wherein the set of minimum operating parameters are sufficient to permit delivery of therapy by the ambulatory medical device to a subject (e.g. it is noted that the programmer 108 can calculate or update an expected medicament volume based on the programmed pump parameters, which can include the infusion rate and timing since the lase refill procedure, para [0080]); and 
responsive to determining that the device condition satisfies the set of minimum operating parameters, the hardware processor is further configured to execute the specific computer-executable instructions to at least:
Note: the term “at least” that does not require all the requirements d1-d2 below such that: d1) maintain the delivery of therapy...; d2) generate a user alert based at least in part of the device condition... For example: the prior art does not need to read all the conditions d1-d2.  If the prior art reads one of the conditions of d1 or d2, then the prior art reads the claimed invention.
In this case, Christenson further discloses that: 
maintain the delivery of therapy by the ambulatory medical device to the subject (e.g. the pump rate of the medicament pump 118 can be automatically adjusted; or manually adjusted by caregiver or user, para [0081]. Therefore the delivery of therapy still happens during this time); and
generate a user alert based at least in part on the device condition (e.g. providing a low-level alert when the volume is running low, para [0080, 0082]), wherein the user alert enables a user to determine the device condition of the ambulatory medical device, wherein the user alert is dismissible by the user (e.g. when the low-level alert to the user, a person skilled in the art would recognize that the user prepares to refill the volume or to replace the reservoir to dismiss the non-critical malfunction alert), and wherein the user alert is scheduled to repeat on a particular schedule until an alert modification condition occurs (e.g. the pump 102 or programmer 108 can calculate or update an expected medicament volume based on the programmed pump parameters, which can include the infusion rate and timing since the last refill procedure, ..., the medicament delivery system 100 can suggest one or more windows for scheduling of one or more future refill procedure... The medicament delivery system can further utilize predictive algorithms for estimating a medicament level within the medicament reservoir 116 and the approximate date or time in medicament low-level alert, para [0080]).  
Regarding claims 18-19, wherein the ambulatory medical device is a medicament pump, wherein the medicament pump comprises a counter-regulatory agent pump.  
Regarding claims 20-22, wherein minimum and/or normal operating parameters are provided by a manufacturer of the ambulatory medical device, a healthcare provider (e.g. as mentioned in para [0080] above, the pump or the programmer can determine the low-level volume alert.  Therefore, a person skilled in the art would recognize that at least some of the set of minimum operating parameters are provided by a manufacturer of the ambulatory medical device, a healthcare provider, the subject, or an authorized user.  That’s is depending on the software or programming of the device system).   Furthermore, a person skilled in the art would recognize that the set of normal operating parameter can be provided/set up by healthcare provider, or the subject or an authorized user. 
Regarding claim 23, Christenson discloses that a user alert type at a given time depends on the detected device condition that triggered the generation of the user alert and/or the number of times the user alert has been generated before the given time ([0078, a windows for scheduling future refill procedure, by providing a comparison between an expected medicament volume and a measured medicament volume; para [0080], the pump or programmer calculates or updates an expected medicament volume based on the programmed pump parameters, which can include the infusion and timing since the last refill procedure... The expected medicament volume can be compared with the measured medicament volume.  Any difference between the expected and measured medicament volume can then be compared to a predefined tolerance. If the difference in medicament volume exceeds the predefined tolerance, the medicament delivery system can suggest one or more windows for scheduling of one or more future refill procedures. In one embodiment, the medicament delivery system can further utilize predictive algorithms for estimating a medicament level within the medicament reservoir and the approximate date or time in which a medicament low-level alert is likely to be triggered).
Regarding claim 25, wherein the alert modification condition comprises a change in the detected device condition (e.g. when the low-level alerts to the user, a person skilled in the art would recognize that the user prepares to refill the volume or to replace the reservoir to dismiss the non-critical malfunction alert).
Regarding claim 28, wherein generating the user alert comprises generating a display of instructions (e.g. listing procedure steps for completing the refill procedure, or an instructional video for aid in completing the refill procedure, para [0011]) for resolving the detected device condition (low volume condition).  
Regarding claim 29, wherein, in response to determining that the device condition does not satisfy the set of normal operating parameters for the ambulatory medical device, the hardware processor is configured to execute the specific computer-executable instructions to maintain the delivery of therapy to the subject at a normal rate  (it is noted that Christenson discloses that when the low volume indicated, the pump rate can be slowed, para [0081-0082]; however, in some of certain treatment, it needs right amount of the drug, and since the pump rate can be manually adjusted, para [0081].  A person skilled in the art would recognize that the delivery of therapy by the medical device to the subject can be maintained at normal rate, for intended use purpose for certain treatment.  In addition, although the low volume indicated, but if it depends on certain delivery therapy, for example: if the short delivery therapy treatment that is fully covered or enough amount the drug left in the reservoir.  A person skilled in the art would recognize that there is no reason to stop or reduce the delivery rate during the treatment).
Regarding claim 30, wherein, in response to determining that the device condition does not satisfy the set of normal operating parameters for the ambulatory medical device, the hardware processor is configured to execute the specific computer-executable instructions to maintain the delivery of therapy to the subject at a reduced rate. (e.g. if the measured volume is less than the expected volume, the pump rate can be slowed (reduced) in proportion to the difference, para [0081]; the pump rate can be adjusted manually or automatically in slower rate, para [0082]).  

Claims 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. (US 2020/0121849) in view of Golenberg et al. (US 2021/0060249).
Regarding claim 6, Christenson discloses all claimed subject matter but does not disclose the limitation as required in claim 6.
Golenberg discloses a computer-implemented method of managing a non-critical malfunction in an infusion pump device comprising: by a processor of the infusion pump is providing non-critical malfunction alert (when low fluid in reservoir, para [0077]); Golenberg further discloses that annunciating the non-critical malfunction alert using annunciation pattern (e.g. change to low priority during sleeping period, or escalated/elevated output scheme) that depends on the detected device condition that triggered the generation of the non-critical malfunction alert (e.g.  different alerts are handled, e.g., silenced, delayed,... repeated and/or the manner in different alerts are annunciated/output, e.g. using the native functionality of the medical device, using an escalated or elevated output scheme...., para [0076]; or a number of times (the alerted repeated, para [0076]) the non-critical malfunction alert has been generated on the medical device. 
It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain processor configured to annunciating the non-critical malfunction alert using an pattern that depends on the detected device condition that triggered the generation of the non-critical malfunction alert, or the number of times the non-critical malfunction alert has been generated on the medical device, as taught by Golenberg, to inform the user the alert in different level of priority.
Regarding claim 10, Christenson discloses all claimed subject matter as discussed in claim 1 above.  As mentioned in para [0080], Christenson discloses that the non-critical malfunction alert is repeated at time periods (based on the predictive algorithms for estimating a medicament level within the medicament reservoir 116 and the approximate date or time in which a medicament low-level alert is likely to be triggered. In other words, the alert will repeat in any time when the volume is running low).
Christenson does not disclose that the time periods (when the non-critical malfunction alerts) that change during the day based on time of day. 
Golenberg discloses that that non-critical malfunction alert message indicating low or no fluid remaining for delivery; and the processor provides non-critical malfunction alert is repeated (in para [0076]) at time periods that change during the day based on time of day (for example: the low reservoir alert is suppressed or given lower priority during sleeping period, para [0076-0078].
 It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain processor configured to generate the alert repeated and changed during the day based on the time of the day, as taught by Golenberg to inform the user without disturbing the user at certain time, for example: during sleep time, so that when the user awake, he/she can take a look or fix the non-critical malfunction issue. 

Claims 7, 9 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. (US 2020/0121849) in view of Scanlon (US 5,181,910).
Regarding claim 9, as best as understood, Christenson discloses all claimed subject matter except for the limitation that wherein the non-critical malfunction alert is repeated at variable time periods, wherein the variable time periods increase or decrease as time from an initial non-critical malfunction alert increases.  
Scanlon discloses a computer-implemented comprising: a non-critical malfunction alert (low or emptied volume in the reservoir alert) is repeated at variable time periods (e.g. when the volume running down to 50ml, and each subsequent 10ml decease of the reservoir volume, another sounds until reaches 0 ml, col. 5, lines 20-32) decrease as time from an initial non-critical malfunction alert (e.g. the an initial non-critical malfunction alert starts at 50ml) . Therefore, Scanlon discloses that wherein the non-critical malfunction alert is repeated at variable time periods, wherein the variable time periods increase or decrease as time from an initial non-critical malfunction alert.  
It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain a process being providing a non-critical malfunction alert and repeated in variable time periods, as taught by Scanlon, in order to alert or inform a user to take an action of refill or replace the drug. 
Regarding claims 7 & 24, Christenson discloses all claimed subject matter except for the limitations that the delivery of therapy is stopped based, at least partially, on the detected device condition, as required in claim 7; or the hardware processor is configured to execute the specific computer-executable to stop the delivery of therapy based at least partially on the detected device condition, as required in claim 24.  
Scanlon discloses a device condition such as low or emptied volume in the reservoir; wherein the delivery of therapy is stopped based, at least partially, on the detected device condition, or the hardware processor is configured to execute the specific computer-executable to stop the delivery of therapy based at least partially on the detected device condition (when emptied drug in the reservoir), col. 5, lines 20-32.  
It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain a process being executed to stop the delivery of therapy based at least partially on the detected device condition (when emptied drug in the reservoir), as taught by Scanlon, to force a user to refill or replace the drug. 

Claims 10, 12-13 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. (US 2020/0121849) in view of DeBelser et al. (US 2009/0270833).
Regarding claim 10, Christenson discloses all claimed subject matter as discussed in claim 1 above.  As mentioned in para [0080], Christenson discloses that the non-critical malfunction alert is repeated at time periods (based on the predictive algorithms for estimating a medicament level within the medicament reservoir 116 and the approximate date or time in which a medicament low-level alert is likely to be triggered. In other words, the alert will repeat in any time when the volume is running low).
Christenson does not disclose that the time periods (when the non-critical malfunction alerts) that change during the day based on time of day. 
DeBelser discloses that an alert message indicating low or no fluid remaining for delivery; and the processor provides alarms to be distributed at varying intensity levels depending upon the priority assigned to the alarm event.  The priority based on the duration of the alarm, the time of day, and other event, para [0130].  In other words, the alert is repeated (whenever or each time of the low or no fluid remaining) at variable time periods that change during the day based on the time of day.
It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain processor configured to generate the alert that changed during the day based on the time of the day, as taught by DeBelser, to inform the user without disturbing the user at certain time, for example: during sleep time. 
Christenson in view of DeBelser discloses that the non-critical malfunction alert is repeated at time periods (e.g. based on the predictive algorithms for estimating a medicament level within the medicament reservoir and the approximate date or time in which a medicament low-level alert is likely to be triggered. In other words, the alert will repeat in any time when the volume is running low, para [0080]), and using teaching of DeBelser, the processor is providing alert at time period that changing status (e.g. low, intermediate or high priority alarm event) based on the time of the day. 
Regarding claims 12-13, 26-27, Christenson discloses all claimed subject matter except for the limitations in claims 12-13, 26-27.
DeBelser discloses that an alert message indicating low or no fluid remaining for delivery is sent to the pharmacist, as well as a treating physician and nurse to allow the pharmacist (or the treating physician and nurse) to provide additional fluids, drugs for delivery via the medical infusion pump, optionally with physician approval, para [0128-129].
It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain a function of generating the user alert that contacting a healthcare provider or the pharmacist, as taught by DeBelser, to inform the pharmacist or health care provider subscribe or ordering/refilling medicament for patient. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. (US 2020/0121849) in view of Drew (US 9,436,481).
Regarding claim 14, Christenson discloses all claimed subject matter as discussed in claim 1 above.  Christenson discloses the processor is generating the non-critical malfunction alert (such as low or emptied volume).  Therefore, a person skilled in the art would recognize that that the alert of warning in low or emptied volume is another instruction of refilling a drug or changing the cartridge to correct a device malfunction (e.g. to correct the low or emptied volume in the reservoir).
In addition, Drew discloses that the programming provides a time the state of the medical device such as depletion (low or emptied drug in reservoir), in function as malfunction, and also providing some updated program instruction and/or in setup of drug changed, col. 8, lines 33-53.
It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain processor configured to provide instructions for correcting a device malfunction (such as instructions of changing drug), as taught by Drew, to provide the user specific guideline of fixing the non-critical malfunction issue in low/emptied reservoir.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. (US 2020/0121849) in view of Farnan et al. (US 9,335,910).
Regarding claim 24, Christenson discloses all claimed subject matter as discussed in claim 17 above.  Christenson fails to disclose that the hardware processor is configured to execute the specific computer-executable instruction to stop the delivery of therapy based at least partially on the detected device condition (such as low/emptied reservoir).
Farnan discloses a medical device comprising: a hardware processor (via display) is configured to execute the specific computer-executable instructions (via display) to stop the delivery of therapy based at least at least partially on the detected device condition of changing cartridge, Fig. 7.  It is noted that a person skilled in the art would recognize that changing cartridge is one of procedure to solve the issue of low/emptied reservoir. 
It would have been obvious to a person having ordinary skill in the art to modify the device of Christenson, with obtain processor configured to execute the specific computer-executable instructions (via display) to stop the delivery of therapy when changing the cartridge, as taught by Farnan, to provide the safety issue to the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783


	






.